 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican HospitalManagement Corp.d/b/aMadRiver Community Hospital and United Brotherhoodof Carpenters and Joiners of America,AFL-CIO,Petitioner.Case 20-RC-12554September16, 1975ORDER GRANTING MOTION FORRECONSIDERATION, SUPPLEMENTALDECISION ON REVIEW, AND DIRECTION OFELECTIONBy CHAIRMAN MURPHY AND MEMBERS JENKINSAND PENELLOOn July 9, 1975, the Board issued a Decision onReview and Direction of Election in the above-enti-tled proceeding finding appropriate a unit of techni-cal employees which included x-ray technicians, lab-oratory technicians, and licensed practicalnurses.'Thereafter, in accordance with Section 102.48(d) ofthe National Labor Relations Board Rules and Re-gulations,Series 8,as amended, both the Employerand the Petitioner filed motions for reconsiderationof the Board's decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.In itsMotion for Reconsideration, the Employercontends: (a) that the laboratory technicians are ac-tually medical laboratory technologists and thereforeprofessionals and should not be included in a unitcomposed of technical employees; (b) that the appro-priate unit should be one composed of all profession-al employees; (c) that it is a departure from Boardpolicy to direct an election of technical employeeswhen this unit was sought by neither the Petitionernor the Employer; and (d) that it is a departure fromBoard policy to direct an election including licensedpracticalnurses inthe unit when a unit of technicalemployees was not sought and where the communityof interest between the licensed practical nurses andthe other technical employees of the facility has notbeen established on the record.In itsMotion for Reconsideration, the Petitionerrequests an extension of time for submitting addi-tional showing of interest and also requests that the'219 NLRB No.4term "licensed practical nurses" be deleted from theBoard's decision inasmuch as the hospital does notemploy licensed practical nurses, but rather employslicensed vocational nurses.After due consideration, the Board has decided togrant the Employer's Motion for Reconsideration, inpart, as set forth below and to grant the Petitioner'sMotion for Reconsideration in its entirety. Accord-ingly,we shall amend our original Decision in thefollowing respects:1.The unit description of technical employees inour original decision included laboratory techni-cians.The Employer argues that these techniciansare actually medical laboratory technologists andtherefore professional employees rather than techni-cal employees. As the record is not sufficiently com-plete to make a determination as to the professionalstatusof these employees, we shall grant theEmployer's motion, in part, and they shall be al-lowed to vote subject to challenge. After the election,a hearing shall be held on the issue of the profession-al status of laboratory technicians. If the RegionalDirector concludes that they are professional em-ployees, their ballots shall not be opened, and theyshallbe excluded from the unit. If, on the otherhand, the Regional Director or the Board determinesthat the laboratory technicians are technical employ-ees and therefore properly in the unit, the ballotsshall be opened and counted.'2.The unit description in our original decision in-cluded "licensed practical nurses." The Petitionercontends, and the record discloses, that the classifica-tion should be correctly termed "licensed vocationalnurses." Accordingly, we shall grant the Petitioner'smotion and substitute the term "licensed vocationalnurses" in the unit description.3. In view of our decision to reconsider, we shallgrant the Petitioner's motion for additional time tosubmit additional showing of interest. The Petitioneris hereby given 10 days from the date of this Supple-mental Decision in which to present the requisiteshowing of interest to the Regional Director.32TheBoard adopts this unusual procedure in the interest of avoidingfurther delay in the running of the election herein.The petitionherein wasfiled January 21, 1975.3Member Penello would grant the motion for reconsideration of thequestion of the separate unit for technical employees As set forth in hisdissentinNathanand Miriam Barnert Memorial Hospital Association d/b/aBarnertMemorialHospital Center,217 NLRB No 132 (1975),Member Pe-nello wouldnot findappropriate a unit of technical employees which ex-cludes other employees,but rather would find the appropriate unit to be allservice and maintenanceemployeesincluding technical employees and li-censed vocational nurses, but excluding business office clericals and allother employees220 NLRB No. 58 MAD RIVER COMMUNITY HOSPITAL351We therefore find that the appropriateunit in thiscase is:All regular full-time and part-time technical em-ployeesincludingX-ray technicians and li-censedvocationalnurses,employedatEmployer's Arcata, California, facility, but ex-cluding service and maintenance employees,business office clericals, professional employees,guards, and supervisors as defined in the Actand all other employees.[Direction of Election andExcelsiorfootnote omit-ted from publication.]